     Case 2:20-cv-00374-GMN-BNW Document 5 Filed 05/20/20 Page 1 of 4




1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA
8
                                                  ***
9     DONALD RICHARD MCFADDEN,                      Case No. 2:20-cv-00374-GMN-BNW

10                                      Petitioner, ORDER
11           v.
12
      BRIAN WILLIAMS, SR.,
13
                                    Respondents.
14

15

16          Petitioner Donald Richard McFadden has submitted a 28 U.S.C. § 2254 habeas

17   corpus petition (ECF No. 1-1). His application to proceed in forma pauperis (ECF No. 4)
18   is granted. The court has reviewed the petition pursuant to Habeas Rule 4, and it shall
19
     be served on respondents.
20
            A petition for federal habeas corpus should include all claims for relief of which
21
     petitioner is aware. If petitioner fails to include such a claim in his petition, he may be
22

23   forever barred from seeking federal habeas relief upon that claim. See 28 U.S.C.

24   §2254(b) (successive petitions). If petitioner is aware of any claim not included in his

25   petition, he should notify the court of that as soon as possible, perhaps by means of a
26   motion to amend his petition to add the claim.
27

28
                                                   1
     Case 2:20-cv-00374-GMN-BNW Document 5 Filed 05/20/20 Page 2 of 4



           McFadden has also submitted an ex parte motion for appointment of counsel
1

2    (ECF No. 1-2). There is no constitutional right to appointed counsel for a federal

3    habeas corpus proceeding. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Bonin v.

4    Vasquez, 999 F.2d 425, 428 (9th Cir.1993). The decision to appoint counsel is
5    generally discretionary. Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir.1986), cert.
6
     denied, 481 U.S. 1023 (1987); Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir.), cert.
7
     denied, 469 U.S. 838 (1984). However, counsel must be appointed if the complexities
8
     of the case are such that denial of counsel would amount to a denial of due process,
9

10   and where the petitioner is a person of such limited education as to be incapable of

11   fairly presenting his claims. See Chaney, 801 F.2d at 1196; see also Hawkins v.

12   Bennett, 423 F.2d 948 (8th Cir.1970). Here, the petition presents the issues arising
13
     from his guilty plea that McFadden wishes to raise in a reasonably clear manner, and
14
     the legal issues do not appear to be particularly complex. Therefore, counsel is not
15
     justified. McFadden’s motion is denied.
16
           IT IS THEREFORE ORDERED that petitioner’s application to proceed in forma
17

18   pauperis (ECF No. 4) is GRANTED.

19         IT IS FURTHER ORDERED that the Clerk detach, file, and ELECTRONICALLY
20   SERVE the petition (ECF No. 1-1) on the respondents.
21
           IT IS FURTHER ORDERED that the Clerk add Aaron D. Ford, Nevada Attorney
22
     General, as counsel for respondents.
23
           IT IS FURTHER ORDERED that the Clerk detach and file petitioner’s motion for
24

25   appointment of counsel (ECF No. 1-2).

26         IT IS FURTHER ORDERED that the motion for appointment of counsel is

27   DENIED.
28
                                                 2
     Case 2:20-cv-00374-GMN-BNW Document 5 Filed 05/20/20 Page 3 of 4



            IT IS FURTHER ORDERED that respondents must file a response to the petition,
1

2    including potentially by motion to dismiss, within 90 days of service of the petition, with

3    any requests for relief by petitioner by motion otherwise being subject to the normal

4    briefing schedule under the local rules. Any response filed is to comply with the
5    remaining provisions below, which are entered pursuant to Habeas Rule 5.
6
            IT IS FURTHER ORDERED that any procedural defenses raised by respondents
7
     in this case be raised together in a single consolidated motion to dismiss. In other
8
     words, the court does not wish to address any procedural defenses raised herein either
9

10   in seriatum fashion in multiple successive motions to dismiss or embedded in the

11   answer. Procedural defenses omitted from such motion to dismiss will be subject to

12   potential waiver. Respondents should not file a response in this case that consolidates
13
     their procedural defenses, if any, with their response on the merits, except pursuant to
14
     28 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If
15
     respondents do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they will
16
     do so within the single motion to dismiss not in the answer; and (b) they will specifically
17

18   direct their argument to the standard for dismissal under § 2254(b)(2) set forth in

19   Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005). In short, no procedural
20   defenses, including exhaustion, should be included with the merits in an answer. All
21
     procedural defenses, including exhaustion, instead must be raised by motion to dismiss.
22
            IT IS FURTHER ORDERED that, in any answer filed on the merits, respondents
23
     specifically cite to and address the applicable state court written decision and state
24

25   court record materials, if any, regarding each claim within the response as to that claim.

26          IT IS FURTHER ORDERED that petitioner has 45 days from service of the

27   answer, motion to dismiss, or other response to file a reply or opposition, with any other
28
                                                  3
     Case 2:20-cv-00374-GMN-BNW Document 5 Filed 05/20/20 Page 4 of 4



     requests for relief by respondents by motion otherwise being subject to the normal
1

2    briefing schedule under the local rules.

3           IT IS FURTHER ORDERED that any additional state court record exhibits filed

4    herein by either petitioner or respondents be filed with a separate index of exhibits
5    identifying the exhibits by number. The parties will identify filed CM/ECF attachments
6
     by the number or numbers of the exhibits in the attachment.
7
            IT IS FURTHER ORDERED that, at this time, the parties send courtesy copies of
8
     any responsive pleading or motion and all INDICES OF EXHIBITS ONLY to the
9

10   Reno Division of this court. Courtesy copies shall be mailed to the Clerk of Court, 400

11   S. Virginia St., Reno, NV, 89501, and directed to the attention of “Staff Attorney” on the

12   outside of the mailing address label. No further courtesy copies are required unless
13
     and until requested by the court.
14

15          DATED: 20 May 2020.

16

17                                                    GLORIA M. NAVARRO
                                                      UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25
26

27

28
                                                  4
